EXHIBIT [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT LOAN AGREEMENT This Loan Agreement (as amended, restated, modified or otherwise supplemented from time to time, this “Agreement”) is entered into as of November 26, 2008 (the “Agreement Date”), by and among Micron Semiconductor B.V., a private limited company organized under the laws of The Netherlands(the “Borrower”), Micron Technology, Inc., a corporation organized under the laws of the State of Delaware, U.S.A. (the “Guarantor”), and Nan Ya Plastics Corporation, a company incorporated under the laws of the Republic of China (the “Lender”). RECITALS A. WHEREAS, on October 11, 2008, Qimonda AG, a company incorporated under the laws of Germany (“Qimonda”), Qimonda Holding B.V., a private limited company organized under the laws of The Netherlands, the Borrower and the Guarantor entered into a Share Purchase Agreement, a copy of which is attached hereto as Exhibit A (the “Share Purchase Agreement”), pursuant to which, Qimonda and its Affiliates will sell to the Borrower, a Subsidiary of the Guarantor, 1,184,088,059 shares of common stock of Inotera Memories, Inc., a company limited by shares under the laws of the Republic of
